Citation Nr: 1404518	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2010 and November 2012, the Board remanded the claim for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that his skin disorder is active for several weeks during the warm summer months.  All prior VA examinations were conducted during the cold winter months.  Reexamination during a summer month is needed to examine the skin condition when it is active.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

The September 2006 and January 2013 VA opinions regarding anxiety are in conflict.  Reexamination is needed to reconcile whether an anxiety disorder is related to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA skin examination during the summer, when his skin disability is present.




The VA examiner must review the claim file.

The examiner is to determine whether the Veteran currently has a skin diability, whether any such skin disability is chlorachne or other acneform disease consistent with chlorachne, and provide an opinion as to whether any skin condition found is related to service.

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Schedule the Veteran for a VA psychiatric examination, by a VA examiner other than Dr. Hudson or Dr. Bhatti, to determine the current nature and etiology of any diagnosed psychiatric disorder. 

The VA examiner must review the claim file.

The VA examiner is to determine: 

(a)  If a psychiatric disorder other than PTSD is diagnosed, whether it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b)  The examiner must reconcile his or her finding with the VA examination reports in (i) September 2006, which made no Axis I diagnosis, but opined that anxiety was the result of war related trauma, and in (ii) January 2013, which diagnosed anxiety, but opined that it was not related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the appeal to the Board.












The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


